PATENT MANAGEMENT GROUP
1320 North Court House Road
9th Floor
Arlington, VA  22201-2909

In re Application of		:	
    Gill, Jagieet et al.		: 	DECISION ON PETITION
Application No. 16/920307		: 	UNDER 37 CFR 1.84
Filed:  July 02, 2020		: 	TO ACCEPT COLOR
For:	Blockchain Based Supply Chain Network Systems	: 	DRAWINGS 
		
				
This is a decision on the petition under 37 CFR § 1.84, filed July 02, 2020, to accept color drawings.  

A petition under 37 CFR 1.84 will be granted only when the U.S Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented (MPEP 608.02).  A petition under 37 CFR 1.84(a)(2) requires:

(i) 	The fee set forth in § 1.17(h);
(ii)	One (1) set of color drawings if submitted via the Office electronic filing system, or three (3) sets of color drawings if not submitted via the Office electronic filing system; and
(iii)	 An amendment to the specification to insert (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings:

“The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.”

While applicant’s petition meets requirements (i)-(iii), it has been determined that color drawings are not necessary and thus is not the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.  Further, Applicant’s petition does not provide sufficient explanation as to why color drawings are the only practical medium as it sets forth the following as the only explanation for requiring color drawings:

The subject matter could not be adequately represented by black and white images, and in fact black and white could misrepresent the particular representations.

Accordingly, the petition filed under 37 CFR § 1.84(a)(2) is DISMISSED.

Patricia Munson, Supervisory Patent Examiner, at (571) 270-5396.


/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        
Technology Center 3600
(571) 272-05396